     Case 2:19-cv-01982-KJM-EFB Document 22 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FREDERICK E. LEONARD,                              No. 2:19-cv-1982-KJM-EFB P
12                        Petitioner,
13            v.                                         ORDER
14    ROBERT NEUSCHMID,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 10, 2020, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. Petitioner has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                         1
     Case 2:19-cv-01982-KJM-EFB Document 22 Filed 02/24/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed April 10, 2020, are adopted in full;
 3         2. Petitioner’s application for a writ of habeas corpus is denied;
 4         3. The Clerk is directed to close the case; and
 5         4. The court declines to issue a certificate of appealability.
 6   DATED: February 23, 2021.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
